Nelson, J.
This ease was heard on the petition of Noah Mayo for the release from arrestment of a seine-boat seized by the marshal ■on a warrant of arrest, in a suit by material-men against the mackerel schooner Merrimac, her tackle, apparel, and furniture. The libelants claim to hold the boat under the seizure as appurtenant to the vessel, and as subject to their lien for the supplies furnished. A seine-boat, such as the one in question, always accompanies a vessel when engaged in the mackerel fishery, and is indispensable for the prosecution of the business. As it is too large to be hoisted and carried on deck, it is usually towed astern of the vessel in proceeding to and from the fishing grounds, and is there used in carrying out and setting the seine. It sometimes belongs to the owner of the vessel, but is quite as frequently owned by the crew, or is hired for the season or trip from outside parties. It draw's a regular share in the •catch,—usually a sixth or seventh after the great general bill,—and this share goes to the parties furnishing the boat. If the boat belongs to the owner, it is considered as attached to the vessel, and passes by usage in a sale of the vessel, though not mentioned in the bill of sale. But it is regarded as appurtenant to the vessel only when it belongs to the owner of the vessel, and is used in connection with it in the manner stated.
Such being the usage proved as to boats of this class, the libelants’ lien never could have attached to this boat. When the supplies were .furnished, the boat had become the property of the petitioner Mayo. It had previously belonged to the owner of the vessel, but had been purchased from him by Mayo. By the sale it was separated from the vessel, and was no longer attached or appurtenant to it. Its subsequent use by the vessel, in prosecuting its business, w'as under a contract of hiring, by which Mayo was to be paid for its service. This did not have the effect to annex it again,—to make it a part of the vessel. The libelants were bound by the usage to take notice of this new relation, and can therefore have no lien on the boat for the supplies. Petition allowed.